Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-12, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing 

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 7 is directed to a method, thus meeting the Step 1 eligibility criterion; it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving authentication information/the merchant application is provided by a merchant/facilitating a purchase transaction initiated by a user of the merchant application for a good or service offered by the 
Remaining dependent claims 4-6, 10-12, 20-23 further narrow the abstract ideas of the independent claims themselves. The claims include the additional limitation of collecting device fingerprint information, which does no more than apply the use of the judicial exception to a technological environment/field of use. The additional element does not integrate the judicial exception into a practical application, no does it represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 4-7, 10-12, 20-23.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Prior art rejections have been overcome
Examiner agrees. The prior art rejections have been overcome and have been withdrawn.

					claims reduce in-app time of the user
The claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field. Examiner notes that the Application’s Title - “System and Method for facilitating payments and reward tracking” further describes the context of the claimed invention as pertaining to the commercial interaction realm. The Applicant’s Specification further describes the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

					claims facilitate a more secure manner in which to generate the loyalty account, since the user’s personal information is only sent once the user has been authenticated by the financial institution’s backend servers
Examiner notes that the claimed limitations of generating a user loyalty account, and utilizing an authorization request as part of the processing, recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. The Application’s Title - “System and Method for facilitating payments and reward tracking” further describes the context of the claimed invention as pertaining to the commercial interaction realm. The Applicant’s Specification further describes the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

					Elements of the independent claims, when considered in combination, amount to significantly more than any recited judicial exception
Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

					Claims recite methods for generating a loyalty account at a merchant system using authenticated and authorized credentials and information. This combination of elements reduces friction for the user of the merchant application, and enhances the security of the account generation process, each of which contributes to an inventive concept that amounts to significantly more than any abstract idea.
Examiner notes that reducing areas for a friction for a customer in signing up for a merchant account represents a business practice/goal optimization, not an improvement to another technology/technical field. Examiner notes that the claimed limitations of generating a user loyalty account, and utilizing an authorization request as part of the processing, recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. They do not represent additional limitations that represent an inventive concept – i.e. significantly more than the abstract idea. The Application’s Title - “System and Method for facilitating payments and reward tracking” further describes the context of the claimed invention as pertaining to the commercial interaction realm. The Applicant’s Specification further describes the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

					Claimed features enhance the functioning of the merchant’s computer systems through a reduction in both fraudulent attempts to generate loyalty accounts, and through reduced need for front-end processing of user input data. Claim features contribute to the security enhancement noted above.
Examiner respectfully disagrees that the claimed invention, when implemented, improves the functioning of the computing device itself. There is no technical evidence/technical support in the Applicant’s Spec. that the computing device/system itself has its functionality improved as a result of the claimed invention being implemented. Generating a user loyalty account and using authorization requests as part of the process represents a business practice/goal, and thus improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The Application’s Title - “System and Method for facilitating payments and reward tracking” further describes the context of the claimed invention as pertaining to the commercial interaction realm. The Applicant’s Specification further describes the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pacheco e Murta (20110270617) teaches providing a financial institution interface accessing a financial institution backend/receiving information by the merchant application and in the financial institution interface/sending data by the merchant application to the financial institution backend/mobile device application, and an interface that accesses the backend/generating a merchant loyalty account for the user based on user information received from the backend/providing by the merchant application and via the interface, merchant loyalty account data to the backend, however it does not teach the combination of claimed elements, as present in the independent claims.
Brown (8302852) teaches receiving authentication data from a user of the application in the financial institution interface/sending an authorization request by the user of the application to the financial institution backend, including a merchant identifier/wherein the type of data that the financial institution is authorized to share is based on a selection of the user of the application, however it does not teach the combination of claimed elements, as present in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/10/2022